Opinion op the Court by
Judge Turner
Affirming.
This was a prosecution instituted in the police court of the city of Owensboro against appellee, wherein he was Charged with the violation of an ordinance of that city. He was fined twenty-five dollars in the police court', but upon appeal to the circuit court of Daviess County, that court found him not guilty as we assume from the motion and grounds for a new trial, upon the ground that the ordinance of the city in question was invalid and unenforceable.
Rut the ordinance in question was not offered in evidence in the circuit court so' far as is: disclosed by the *629bill of exceptions, and is not copied into the transcript as it appears in this court; and as this court is not authorized under the provisions of the charter for cities of the third class-, to which the city of Owensboro belongs, to take judicial notice of their ordinances or contents, wo have nothing before us to determine.
Judgment affirmed.